Title: To Thomas Jefferson from James Madison, 22 January 1785
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Richmond Jany. 22 1785.

I have remained here since the adjournment of the Assembly chiefly with a view of gaining from the Office of the Attorney some insight into the juridical course of practice. This has given me an opportunity of forwarding you 6 copies of the revisal with a few of the late newspapers under the cover which incloses this. They will go in a vessel belonging to Mr. Alexander. The gentleman also resides in this State as Tobacco-agent for the Farmers General. He assures me that due care shall be taken of them.
